Citation Nr: 1043470	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a left knee disability, and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a heart condition, to 
include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO in Atlanta, 
Georgia, which denied a petition to reopen the claim for service 
connection for a left knee disability and denied service 
connection for a heart condition.  

The left knee claim was reopened and denied on the merits in a 
December 2008 Supplemental Statement of the Case.  Regardless of 
the RO's decision to reopen the left knee claim, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether any 
new and material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).

The Board remanded this case in January 2010 for a Board hearing.  
The appellant testified before the undersigned at a July 2010 
hearing at the RO.  A transcript has been associated with the 
file.  

Evidence has been received subsequent to the final consideration 
of the claim by the RO.  The appellant, through his 
representative, has waived RO consideration of that evidence.  
The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) 
(2010).

The issue of service connection for a heart condition, to 
include as secondary to service-connected hypertension, is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in November 1976, of 
which the appellant was notified in November 1976, denied the 
appellant's claim of entitlement to service connection for a left 
knee disability.

2.  Additional evidence received since the November 1976 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the appellant's claim for service 
connection for a left knee disability.

3.  The appellant's left knee osteoarthritis is not related to 
service, to include complaints of knee pain in 1974 and 1975.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision, denying the claim of 
service connection for a left knee disability, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted for the claim of 
entitlement to service connection for a left knee disability; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.  The appellant's left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for service connection for 
a left knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

New and material evidence specifically addressing this issue has 
been submitted in the form of current VA treatment records 
showing a diagnosed left knee disability.  Therefore, the claim 
is reopened.  See 38 C.F.R. § 3.156(a).  The Board will proceed 
to review the decision on the merits.  As such, the Board finds 
that any error related to the VCAA as to reopening is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159 (2010); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in March 2006 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
This notice did not include the degree of disability and 
effective date elements of Dingess.  Since the Board has 
concluded that the preponderance of the evidence is against the 
claim for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a 2008 medical examination to obtain 
an opinion as to whether his left knee disability was the result 
of residuals of inservice left knee pain.  This opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination is 
adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. New and Material Evidence

At separation from service, the appellant brought a claim for 
service connection for a left knee disability.  The claim was 
denied in a November 1976 rating decision as no disability was 
shown on the appellant's separation from service physical 
examination.  The appellant was notified of the decision and 
provided his appellate rights in November 1976.  The appellant 
did not respond within one year.  The November 1976 decision is 
final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In situations where a service connection claim has been 
previously denied for lack of a current disability, a claimant 
need only show evidence of a current disability to reopen.  Shade 
v. Shinseki, No. 08-3548 (U.S. Vet.App. Nov. 2, 2010).  The 
appellant's recent VA treatment records have been associated with 
the claims file.  The appellant is shown to have a diagnosis of 
mild osteoarthritis of the left knee in April 2006.  The Board 
finds that the evidence is new, pertinent to the basis for the 
prior denial and raises a reasonable possibility of 
substantiating the claim.  The Board concludes that reopening is 
warranted.  See 38 C.F.R. § 3.156(a).  

III. Service Connection

The appellant contends that he has a left knee disability 
resulting from inservice left knee pain.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The appellant's VA treatment records show that he was found to 
have osteoarthritis of the left knee by x-ray study in April 
2006.  There is no other diagnosed left knee disability.  The 
element of current disability is well established.  See Hickson.  

The appellant's service treatment records show that the appellant 
complained of left knee pain in December 1974.  The appellant 
denied trauma to the knee.  The appellant had crepitus under the 
knee cap and pain in the tendons of the back of the knee on 
extension.  The appellant was provided an x-ray, which was 
interpreted as normal.  The provisional diagnosis was 
chondromalacia.  The appellant was seen for an orthopedic consult 
in January 1975.  The appellant reported pain when walking or 
weigh bearing.  He could not localize the pain.  The appellant 
had no effusion, full range of motion, no tenderness, no masses, 
a stable knee, negative McMurray's and no patellar or femoral 
compression.  No diagnosis was provided.  The appellant was given 
crutches for two weeks.  The appellant returned to the clinic ten 
days later on January 13.  The appellant complained of pain when 
standing.  The exam was unremarkable.  The appellant was provided 
a long leg cast, to be worn for two weeks.  The appellant 
returned to repair the cast on January 16.  There was no further 
treatment.  The appellant was seen for a separation from service 
physical examination in April 1976.  The appellant reported a 
"trick" or locked knee on the report of medical history.  The 
comments section had no explanation of the knee complaint.  The 
clinical examination was normal.  

The appellant contends that his left knee disability has been 
manifested by pain which has persisted since an inservice injury.  
The appellant testified before the undersigned that his knee had 
hurt continuously since 1974, when he sought treatment during 
service.  

With respect to the appellant's contentions that he has 
experienced continuous pain since service, the Board observes 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  

The record reveals, however, that the appellant is not a reliable 
historian.  The appellant's VA treatment records contain numerous 
references to his inability to recall significant facts regarding 
his medical history, including whether he had had a stroke or 
when that stroke occurred.  As examples, a June 2008 neurology 
consult note indicates that the appellant was a poor historian 
for distant events and an October 2008 primary care note 
indicates that the appellant is a poor historian for recent 
events.  The October 2008 note states specifically that the 
appellant was unable to recall a seizure the previous January, 
which was mentioned in his treatment records.  The claims file 
contains records of an industrial accident in 1980 which resulted 
in brain damage and a seizure disorder.  The Board does not 
believe that the appellant is attempting to deceive; however, the 
numerous notations of poor histories diminish the credibility of 
the appellant's statements and lessen the probative weight which 
may be assigned to his lay statements.

The appellant's claims file contains a September 1986 report of 
contact with the appellant.  The appellant walked into a VA 
office to inquire about educational benefits.  The report 
indicates that the appellant had an impaired gait at that time.  
There is no indication of which side caused the impairment.  The 
appellant's VA treatment records also indicate that the appellant 
has had right side impairment with weakness of the right leg 
since the 1980 accident.  The Board cannot determine why the 
appellant's gait was impaired in 1986 without resort to 
speculation.  

The appellant filed a claim for VA pension benefits in 1989.  The 
appellant was seen for an August 1989 VA examination.  The report 
indicates that the appellant claimed to have hypertension, first 
diagnosed in service.  The appellant also complained of tinea 
versicolor.  The appellant also reported his industrial accident, 
which he apparently stated occurred in 1978.  The appellant 
discussed his ambulation during the examination, noting that he 
had been wheelchair bound before progressing to a walker and 
finally to a cane.  The appellant reported chronic right leg pain 
following the accident, along with complete amnesia for the 
accident and memory difficulties since the accident.  The Board 
notes that there is no reference to left knee or left leg pain at 
the time.  

The appellant's outpatient treatment records from the Savannah VA 
outpatient clinic show that he was seen in March 1990 for a 
walking cane.  The appellant ambulated into the clinic limping on 
the left leg.  The author of the note originally wrote "R" 
before overwriting "L" to designate the leg.  The appellant's 
later treatment records from 1996 show that the appellant had 
been seeking treatment for right knee pain.  The record is not 
clear which leg was problematic.  

Finally, the appellant was seen for an October 2008 VA 
examination.  The report indicates that the appellant was a poor 
historian.  The appellant complained of left knee pain since 
service.  The examiner noted that the course of the disease has 
been gradual and progressive.  On physical examination, the 
appellant had full range of motion without pain, full strength, 
no crepitus, no pain on palpation, no instability, no impaired 
sensation and no atrophy.  The examiner reviewed the claims file 
and noted that the appellant's separation examination was 
clinically normal.  The examiner concluded that the current left 
knee osteoarthritis was not at least as likely as not related to 
service.  

The Board finds that the appellant's current left knee arthritis 
is not related to the appellant's inservice complaints of left 
knee pain.  The appellant is not credible to report his own 
medical history.  The appellant's service treatment records did 
not show a diagnosis of a chronic disability.  The appellant's 
1989 VA examination report does not show the presence of left 
knee complaints.  The appellant was not diagnosed with a left 
knee disorder for thirty years after separation.  Importantly, 
the objective sign of pain found in 1974 was crepitus, which was 
not present in 2008.  The appellant's VA treatment records do not 
relate his left knee arthritis to service or any incident 
thereof.  The November 2008 medical opinion finds that the 
relationship is not at least as likely as not.  The Board finds 
that the preponderance of the evidence is against a relationship 
to service.  The Board concludes that service connection is not 
warranted on a direct basis.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and osteoarthritis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The appellant's left knee arthritis 
was first diagnosed by x-ray study in April 2006 according to his 
VA treatment records.  There is no evidence to show that the 
osteoarthritis was manifest within one year of service.  The 
appellant cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for a left 
knee disability is granted to this extent only.

Entitlement to service connection for a left knee disability is 
denied.


REMAND

The Board must remand the appellant's heart condition claim for a 
VA examination and opinion.

The appellant's VA treatment records show that the appellant has 
medication for dyslipidemia and for his heart.  VA has found that 
diagnoses of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in and 
of themselves, disabilities for compensation purposes. See 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996).  Thus, the Board cannot 
grant service connection for dyslipidemia.  However, the 
appellant takes aspirin for his heart on a daily basis, as shown 
by his active prescriptions.  This has been ongoing for several 
years.  The appellant's active problem list does not mention a 
cardiovascular disorder other than his already service-connected 
hypertension.  There is no explanation as to whether the aspirin 
is for a specific heart condition or is intended as a 
prophylaxis.  The Board requires clarification on this question.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.


Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for VA examinations 
to determine (1) the diagnosis of any heart 
disorder(s) which may be present, and (2) 
whether any such heart disorder is as likely 
as not caused or aggravated by the 
appellant's service-connected hypertension.  
The examiner should also indicate whether the 
aspirin prescription is for a current heart 
disorder.  The entire claims folder and a 
copy of this REMAND must be made available to 
the physician.  All indicated studies should 
be conducted, and the results reviewed before 
the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


